201 Pa. Superior Ct. 448 (1963)
Commonwealth
v.
Johnson, Appellant.
Superior Court of Pennsylvania.
Argued June 11, 1963.
September 12, 1963.
*449 Before RHODES, P.J., WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ. (ERVIN, J., absent).
Herbert C. Nelson, for appellant.
William C. Cahall, III, Assistant District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, September 12, 1963:
The judgment of sentence of the court below is affirmed on the opinion of Judge ROBERT W. HONEYMAN reported in 30 Pa. D. & C. 2d 780.